DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for arguments filed on July 07, 2020, and the claims 1-20 are pending for examination. 

Response to Arguments

Applicant’s arguments filed on July 07, 2020, with regards to rejection of claim 1-20 have been fully considered, and they are found to be persuasive. 
The rejection of claim 11 under 35 U.S.C 101, computer program product, software per se is withdrawn in light of applicant’s amendment of claim 11.
The rejection of claims 12-20 under 35 U.S.C 101, computer program product, CRM is withdrawn in light of applicant’s explanation in argument for the claim 12-20.
In Applicants remarks, on pages 9-10, Applicant argues that Sagot does not teach claim 1, especially, the nodes do not begin in a non-router membership relation with a subnet and then enter into a router membership relation with the same subnet.
In response to the applicant’s arguments, a new ground of rejection is applied over Hui (US 2019/0014043A1).

Applicant further argues on page 10 that Sagot fails to disclose or suggest “receiving at least one message making known parameters of said subnet, said at least one message comprising a centrally-generated and propagated sequence number”.
In response to the applicant’s arguments, a new ground of rejection is applied over Hui (US 2019/0014043A1), 
Applicant further argues on page 11 that Sagot and Shiotsuki fail to disclose or suggest, detecting, a deterioration in propagation of said at least one message" and "responsive to said detecting, entering said device into a router membership relation with said self-organizing subnet of said network”.
In response to the applicant’s arguments, a new ground of rejection is applied over Hui (US 2019/0014043A1), 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-13, 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Hui (US 2019/0014043A1), 
Regarding claim 1,
Hui teaches, a machine-implemented method for operating a device in a network, comprising (see fig. 1 and 5, and abstract): 
 entering said device into a non-router membership relation with a self-organizing subnet of said network (see fig. 1(104), and para [0027] A non-router membership refers, a plurality of routers and a non-router nodes (i.e. 104-REED node/router eligible end device) exist in a single subnet, and the all routers nodes are connected each other, but initially, the non-router node does not connect to the router node to transfer a data packet in the single subnet. And;
Self-organization means, the system is automatic rerouting in Thread networks when any of the nodes in a same group are failed. (Para [0021])
5	receiving at least one message making known parameters of said subnet, said at least one message comprising a centrally-generated and propagated sequence number (para [0020] RLOC is a message parameter, the message is failed to transmit through the parameter. And;
Para [0043] EID-to-RLOC is a sequence number of the message. This sequence number is generated and propagated by the router 102 (i.e. leader of the router). Hence, the message is called a centrally created message.)

detecting, based on the received at least one message comprising, a deterioration in propagation of said at least one message (see para [0065] Deterioration means fall or failure/collapse , A deterioration in propagation of said at least one message means, a node/link/path is failed/fell (i.e. connectivity is lost), and the packet cannot be delivered. The word “determine” is referred as detecting.). 
responsive to said detecting, entering said device into a router membership relation with 10said self-organizing subnet of said network (see fig. 5(510), para [0066] In response to the address query, the router device 102 receives an EID-to-RLOC mapping for the EID from another router 102 or router-eligible end device 104 (REED) (i.e. new path is established via REED or new router.)

Regarding claim 2,
Hui teaches claim 1, 
Hui further teaches, said network comprising a Thread network (see para [0023] Router’s thread network.)
Regarding claim 3,
Hui teaches claim 2, 
Hui further teaches, said self-organizing subnet comprising a Thread network partition (see para [0021] Self-organization means, the system is automatic rerouting in Thread networks when any of the nodes in a same group are failed. Rerouting/re-organization is the reason of partition.)

Regarding claim 5,
Hui teaches claim 2, 
Hui further teaches, said entering said device into a non-router membership relation comprising entering said device into a router-eligible end device (REED) relation (see para [0027] A non-router membership refers, a plurality of routers and a non-router nodes (i.e. 104-REED node/router eligible end device) exist in a single subnet, and the all routers nodes are connected each other, but initially, the non-router node does not connect to the router node to transfer a data packet in the single subnet.)

Regarding claim 6,
Hui teaches claim 1, 
Hui further teaches, said entering said device into a router membership relation enabling said device to further propagate said centrally-generated and propagated sequence number (see para [0032] The leader/master of group (i.e. called central node) generates and propagates any configuration information among the all nodes. Since, it is generated by the leader, i.e. called centrally generated.)
Regarding claim 7,
Hui teaches claim 1, 
Hui further teaches, said detecting when at least one of said 10sequence numbers indicates a deterioration in propagation of said at least one message comprising detecting a sequence number propagated by a router remaining static over time (see para [0032] The leader/master of group (i.e. called central node) generates and propagates any configuration information among the all nodes. And;
[0041] All routers and router-eligible end devices (REED) receive a query message with sequence number from the leader. The sequence number is an EID-to-RLOC mapping which contains a router ID and a child ID, and an interface ID (see [0037]-[0038]; and 
[0040] propagation ID/sequence number EID is stable, (i.e. does not changed over time.)

Regarding claim 8,
Hui teaches claim 1, 
Hui further teaches, said detecting when at least one of said sequence numbers indicates a deterioration in propagation of said at least one message 15comprising detecting a sequence number propagated by a router diverging from other sequence numbers in the subnet (see [0056] new EID-to-RLOC mapping is a another sequence number.) 

Regarding claim 10,
Hui teaches claim 1, 
Hui further teaches, responsive to detecting that a REED to router transition would exceed a router number limit, forcing a router having least negative effect on the subnet to downgrade to a REED state (see para [0065] subnet fails refer as downgrade to REED).  
Claim 11 recites all the same elements of claim 1, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.
Claim 12 recites all the same elements of claim 1, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12
Claim 13 recites all the same elements of claim 2, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 13.
Claim 16 recites all the same elements of claim 5, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 16.
Claim 17 recites all the same elements of claim 6, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 17.
Claim 18 recites all the same elements of claim 7, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 18.
Claim 19 recites all the same elements of claim 8, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 19.

Claims 4, 9, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hui (US 2019/0014043A1), in view of Klemba (US 2004/0228490 A1).
Regarding claim 4,
Hui teaches claim 1, 
Hui teach fails to teach, said at least one message comprising an advertisement message.
In analogous, Klemba teach, said at least one message comprising an advertisement message (see para [0045] With this event a scan can be conducted to see if another frequency is available with a lower density figure or even unoccupied. Once identified, this "goto" frequency is advertised and SP's can make the decision to drop out of the current SPN frequency assignment and goto the advertised frequency).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a self-configuring of plurality of subnets of Hui with with said self-organizing subnet comprising a Thread network partition of Klemba. A person of ordinary skill in the art would have been motivated to do this to control the routing connectivity, monitor the routing nodes as well as transferring a data between multiple nodes (Klemba: [0050]). 
Regarding claim 9,
Hui teaches claim 1, 
Hui teach fails to teach, further teaches, said detecting when at least one of said sequence numbers indicates a deterioration in propagation of said at least one message 20comprising detecting a sequence number propagated with greater delay than an expected delay.
In analogous, Klemba further teach,
said detecting when at least one of said sequence numbers indicates a deterioration in propagation of said at least one message 20comprising detecting a sequence number propagated with greater delay than an expected delay (see para [0045] propagation delay.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a self-configuring of plurality of 
Claim 15 recites all the same elements of claim 4, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 15.
Claim 20 recites all the same elements of claim 9, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/Sm Islam/
Examiner, Art Unit 2457
Date: 2/2/2021
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457